DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1, 3-15 are currently pending. In response to the Office Action mailed 6/24/2022 Applicant amended claim 1 and canceled claim 2.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210334508 A1 to Meng et al. in view of US 5708497 A to Fujieda.
Regarding Claim 1.  Meng discloses a device for under-screen optical fingerprint identification, comprising: a display panel (See Fig. 1 including light transmission substrate 1); and a fingerprint-identification unit array disposed inside the display panel, comprising a plurality of fingerprint-identification units (Fig. 1 detector module 33) and a plurality of diffraction grating layers (Fig. 1 optical grating 31 and optical grating 32), the plurality of fingerprint-identification units and the plurality of diffraction grating layers formed at a same structural layer of the display panel (as shown in Fig. 1), the plurality of fingerprint-identification units having a light-sensing function and configured to generate sensed fingerprint signals (para 33-35), and the plurality of diffraction grating layers configured to filter undesired interfered light during fingerprint identification (para 36-38), wherein the plurality of fingerprint-identification units and the plurality of diffraction grating layers are arranged in a manner of one-to-one correspondence (as shown in Fig. 1); wherein the diffraction grating layers comprises a plurality areas extending in a vertical (As shown in Fig. 1). 
Although Meng appears to disclose that each of the diffraction grating layers comprises a plurality of light transmittance areas and a plurality of opaque areas extending in a vertical direction, the plurality of light transmittance areas comprise a plurality of slits parallel to each other, the plurality of opaque areas are located between the slits, and the plurality of light transmittance areas and the plurality of opaque areas are arranged alternatively, Meng does not specifically state a plurality of opaque areas.
However, Fujieda discloses that each of the diffraction grating layers comprises a plurality of light transmittance areas and a plurality of opaque areas extending in a vertical direction, the plurality of light transmittance areas comprise a plurality of slits parallel to each other, the plurality of opaque areas are located between the slits, and the plurality of light transmittance areas and the plurality of opaque areas are arranged alternatively (Fig. 2 Col 2 lines 43-47).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that each of the diffraction grating layers comprises a plurality of light transmittance areas and a plurality of opaque areas, the plurality of light transmittance areas comprise a plurality of slits parallel to each other, the plurality of opaque areas are located between the slits, and the plurality of light transmittance areas and the plurality of opaque areas are arranged alternatively. 
Regarding Claim 3.  Meng further discloses the diffraction grating layer has high transmittance with respect to small-angle incident light and has low transmittance with respect to large-angle incident light, to reduce diffraction efficiency of interfered light at a large angle (See para 39). 
Regarding Claim 5.  Meng further discloses the each of the diffraction grating layers is integrated into one of the plurality of fingerprint-identification units (See para 36). 
Regarding Claim 6.  Meng further discloses each of the diffraction grating layers is disposed on one of the plurality of fingerprint-identification units (as shown in Fig. 1). 
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meng and Fujieda as applied to claim 1.
Regarding Claim 4.  As stated above Meng and Fujieda disclose all the limitations of base claim 1
 Meng and Fujieda do not specifically disclose that when an angle between incident light and the diffraction grating layers ranges from 0 to 10 degrees, diffraction efficiency of interfered light at a large angle greater than 10 degrees is less than or equal to 10%.
However, Meng discloses the first optical grating diffractively couples only the fingerprint light ray having the incident angle within the preset angle range, and the intensity of the fingerprint light ray is detected by the detector module (See at least para 39). 
The diffraction efficiency of interfered light at a large angle greater than 10 degrees is result-effective variables. In that, high diffraction efficiency of interfered light at a large angle would improperly detect fingerprint characteristics.  
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that when an angle between incident light and the diffraction grating layers ranges from 0 to 10 degrees, diffraction efficiency of interfered light at a large angle greater than 10 degrees is less than or equal to 10% to properly detect a fingerprint is based on a result effective variable and would require routine skill in the art.  Furthermore, it has been held that that determining the optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II (A) and (B)).
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meng and Fujieda as applied to claim 1 in view of US 20210334506 A1 to Gao et al.
Regarding Claim 7.  As stated above Meng and Fujieda disclose all the limitations of base claim 1
 Meng and Fujieda do not specifically disclose that each of the fingerprint-identification units further comprises a transparent connection layer, which is configured to connect each of the diffraction grating layers to one of the plurality of fingerprint-identification units.
However, Gao discloses each of the fingerprint-identification units further comprises a transparent connection layer, which is configured to connect each of the diffraction grating layers to one of the plurality of fingerprint-identification units (See at least Fig. 6 light guide plate 12 between  grating 13, grating 14 and light detector 15). The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that each of the fingerprint-identification units further comprises a transparent connection layer, which is configured to connect each of the diffraction grating layers to one of the plurality of fingerprint-identification units.
 Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meng and Fujieda as applied to claim 1 in view of US 20210142026 A1 to Hao et al.
Regarding Claim 8.  As stated above Meng and Fujieda disclose all the limitations of base claim 1
 Meng and Fujieda do not specifically disclose that the display panel is a liquid crystal display (LCD) panel, which comprises: a lower polarization layer; a thin-film transistor ('Fl') array substrate located on the lower polarization layer; a color filter substrate disposed opposite to the TFT array substrate; a liquid crystal layer disposed between the TFT array substrate and the color filter substrate; and an upper polarization layer located on the color filter substrate.
However, Hao discloses a liquid crystal display (LCD) panel (See at least Fig. 16), which comprises: a lower polarization layer (Fig. 16 lower polarizer 408); a thin-film transistor (TFT) array substrate located on the lower polarization layer (Fig. 16 TFT layer 406); a color filter substrate disposed opposite to the TFT array substrate (Fig. 16 substrate 403); a liquid crystal layer disposed between the TFT array substrate and the color filter substrate (Fig. 16 liquid crystal layer 405); and an upper polarization layer located on the color filter substrate (Fig. 16 upper polarizer 402). The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the display panel is a liquid crystal display (LCD) panel, which comprises: a lower polarization layer; a thin-film transistor ('Fl') array substrate located on the lower polarization layer; a color filter substrate disposed opposite to the TFT array substrate; a liquid crystal layer disposed between the TFT array substrate and the color filter substrate; and an upper polarization layer located on the color filter substrate.
Regarding Claim 9.  Meng and Fujieda do not specifically disclose that the fingerprint-identification unit array is disposed between the lower polarization layer and the TFT array substrate.
However, Hao discloses the fingerprint-identification unit array is disposed on the color filter substrate, and is located between the color filter substrate and the liquid crystal layer (See Fig. 16). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to rearrange parts such that the fingerprint-identification unit array is disposed between the lower polarization layer and the TFT array substrate.
Regarding Claim 10.  Meng and Fujieda do not specifically disclose that the fingerprint-identification unit array is disposed on the TFT array substrate, and is located between the TFT array substrate and the liquid crystal layer.
However, Hao discloses the fingerprint-identification unit array is disposed on the color filter substrate, and is located between the color filter substrate and the liquid crystal layer (See Fig. 16). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to rearrange parts such that the fingerprint-identification unit array is disposed on the TFT array substrate, and is located between the TFT array substrate and the liquid crystal layer.
Regarding Claim 11.  Hao further discloses the fingerprint-identification unit array is disposed on the color filter substrate, and is located between the color filter substrate and the liquid crystal layer (See Fig. 16). 
Regarding Claim 12.  Meng and Fujieda do not specifically disclose that the fingerprint-identification unit array is disposed between the color filter substrate and the upper polarization layer.
However, Hao discloses the fingerprint-identification unit array is disposed on the color filter substrate, and is located between the color filter substrate and the liquid crystal layer (See Fig. 16). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to rearrange parts such that the fingerprint-identification unit array is disposed between the color filter substrate and the upper polarization layer.
 Regarding Claim 13.  As stated above Meng and Fujieda discloses all the limitations of base claim 1.
Meng further discloses the display panel is an organic light-emitting diode (OLED) display panel (See para 52).
Meng and Fujieda do not specifically disclose that the display panel comprises: a thin-film transistor (TFT) array substrate; a plurality of sub-pixel units located on the TFT array substrate; an encapsulation layer located on the plurality of sub-pixel units; and a polarization layer located on the encapsulation layer. 
However, Hao discloses the display panel comprises: a thin-film transistor (TFT) array substrate (Fig. 9  TFT layer 108 and substrate 109); a plurality of sub-pixel units located on the TFT array substrate (Fig. 9 light emitting layer 107); an encapsulation layer located on the plurality of sub-pixel units (Fig. 9 package cover plate 105); and a polarization layer located on the encapsulation layer (Fig. 9 polarizer 103). The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the display panel comprises: a thin-film transistor (TFT) array substrate; a plurality of sub-pixel units located on the TFT array substrate; an encapsulation layer located on the plurality of sub-pixel units; and a polarization layer located on the encapsulation layer.
Regarding Claim 14.  Meng and Fujieda do not specifically disclose that the fingerprint-identification unit array is disposed between the encapsulation layer and the polarization layer.
However, Hao discloses the fingerprint-identification unit array is disposed between the TFT array substrate and the encapsulation layer (See Fig. 9). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to rearrange parts such that the fingerprint-identification unit array is disposed between the TFT array substrate and the encapsulation layer.
Regarding Claim 15.  Hao further discloses the fingerprint-identification unit array is disposed between the TFT array substrate and the encapsulation layer (See Fig. 9). 
Response to Arguments
Applicant's arguments filed 9/02/2022 have been fully considered but they are not persuasive.
Applicant amended independent claim 1 to include that “each of the diffraction grating layers comprises a plurality of light transmittance areas and a plurality of opaque areas extending in a vertical direction, the plurality of light transmittance areas comprise a plurality of slits parallel to each other, the plurality of opaque areas are located between the slits, and the plurality of light transmittance areas and the plurality of opaque areas are arranged alternatively, Meng does not specifically state a plurality of opaque areas.”
Applicant argues that the prior art of record does not disclose the newly added claim limitations. Specifically, Applicant argues that Meng discloses diffraction grating strips that are inclined and transparent as opposed to opaque, and that the teachings of Fujieda when applied in a particular manner to Meng would not make Applicant’s invention.
Applicant’s augments are not persuasive.  Meng does not disclose whether the diffraction grating is made from transparent or opaque material, and Applicant’s assertion that it must be transparent is without sufficient support.  Further, although the grating may be inclined in various embodiments, the strip nonetheless extend in a vertical direction.  In regards to the application of Fujieda, there is no compelling support in the prior art of record requiring Applicant’s specific modification of Meng in view of Fujieda.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871